Exhibit 10.28

ADAPTEC, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Cash Compensation

The following table lists our non-employee director cash compensation policy.

 

Non-Employee Director Cash Compensation (1)

     Board of Directors     Audit Committee    Compensation
Committee    Governance and
Nominating Committee

Member Annual Retainer

   $ 26,000      $ 5,000    $ 3,500    $ 2,250

Per-Meeting Retainer (2)

   $ 2,000      $ 1,200    $ 1,200    $ 1,200

Chairperson Annual Retainer

   $ 36,000 (3)    $ 10,000    $ 7,000    $ 4,500

 

(1) Board members serving on other Board committees that are not permanent Board
committees may receive additional compensation, as determined by the Board.

 

(2) Chairperson of the Board and each Board committee may assess a reduced
per-meeting retainer.

 

(3) This amount includes the $26,000 member annual retainer.

Equity Compensation

Non-employee directors are eligible to participate in the Adaptec, Inc. 2006
Director Plan (the “Plan”). Awards under the Plan are discretionary and are
determined by the Board.